Citation Nr: 1001248	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability, to include post-traumatic stress disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a concussion to the 
face and mouth.  

4.  Basic entitlement to pension benefits.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esquire



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The appellant served on active duty for training from March 
14, 1976, to July 2, 1976.  He was a member of the Army 
National Guard of New Jersey from June 1975 to June 1981. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the appellant did not attend his 
scheduled videoconference hearing before an Acting Veterans 
Law Judge in May 2009, with her notation indicating it was to 
be rescheduled.  However, the record does not reflect that 
the appellant has been provided with the opportunity to be 
scheduled for another hearing before a Veterans Law Judge, 
and the RO upon remand will thus be requested to schedule the 
appellant for such a hearing.  In addition, pertinent 
evidence in the form of a prescription dated in May 2006 and 
mental capacity assessments completed in July 2008 and 
January 2009 has been received that has not been considered.  
As such, the RO will be directed to consider this evidence 
and to the extent the appellant's claims are not granted, 
issue a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the evidence 
received since the August 2007 
supplemental statement of the case, and 
to the extent the claims are not allowed, 
the appellant and his attorney must be 
provided a supplemental statement of the 
case.

2.  As to any remaining issues on appeal 
the Veteran should be scheduled for a 
hearing before a Veteran's Law Judge, to 
include a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e) if that is his desire

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

